Order entered July 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01468-CR

                             CLARENCE RAY HINES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71067-Y

                                            ORDER
        Appellant’s July 6, 2015 motion for an extension of time to file appellant’s brief and

request to supplement the clerk’s record is GRANTED.

        We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s jury charges and the

jury verdicts on guilt/innocence and punishment.

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE